DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 has been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 8/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No(s). 10049713, 10395717 and 10854266 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
					Allowable Subject Matter
Claim(s) 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent/Publication Nos. 20070139993, 6459609, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 2, 10 and 17; in brief and saliently: An apparatus, comprising: a memory cell coupled with a digit line; a first capacitor and a second capacitor coupled with the digit line; a latch coupled with a second voltage supply; and a controller configured to: discharge, during a first time period of a read operation, one or more residual charges from the digit line; transfer, during a second time period of the read operation, a charge stored on the memory cell to the first capacitor and the second capacitor; couple the first capacitor and the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827